                                                                             Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

LAWRENCE T BROWN,
      Plaintiff,

v.                                                CASE NO. 3:17cv691-MCR/HTC

CORPORAL JOE MAESTRO, et al.,
              Defendants.
                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 3, 2019. ECF No. 49. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                          Page 2 of 2

      (2) The Defendants’ motion to dismiss, ECF Doc. 39, is DENIED.

      (3) The clerk is directed to return the case the Magistrate Judge for further

         proceedings.

      DONE AND ORDERED this 6th day of May 2019.




                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:17cv691-MCR/HTC
